Citation Nr: 9900028	
Decision Date: 01/04/99    Archive Date: 01/12/99

DOCKET NO.  96-18 326	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disability manifested 
by weakness and pain in the arms.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife



ATTORNEY FOR THE BOARD

Mark E. Goodson, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1972 to March 
1974.  

This matter comes to the Board of Veterans Appeals (Board) 
on appeal from a March 1995 decision by the RO in Huntington, 
West Virginia (Huntington RO), that denied, inter alia, 
entitlement to service connection for disability manifested 
by weakness and pain in the veterans arms, and entitlement 
to pension for non-service-connected disability.  This matter 
was previously before the Board in December 1997, when both 
the service connection and pension claims were remanded to 
the Huntington RO for additional development.  On remand, in 
May 1998, the Huntington RO entered a rating decision by 
which it granted the veterans pension claim.  The Huntington 
RO continued its denial of the service connection matter.  In 
June 1998, the Huntington RO permanently transferred the 
veterans claims file to the RO in St. Petersburg, Florida, 
as the veteran had moved to the St. Petersburg ROs 
jurisdiction.


REMAND

When this case was remanded in December 1997, the Board asked 
for a medical examination that (1) identified the disease(s), 
if any, responsible for the veterans complaints of upper 
extremity weakness and pain in his arms; (2) expressed an 
opinion as to the etiology of such disease(s), including an 
opinion as to the causal relationship, if any, between such 
disease(s) and any disease or injury incurred in or 
aggravated by service, or an already service-connected 
disability; and (3) expressed an opinion as to whether such 
disease(s), if not directly attributable to service, was 
(were) aggravated by service-connected disability (especially 
the veterans service-connected strain of the cervical 
spine), so that VA adjudicators could consider, pursuant to 
Allen v. Brown, 7 Vet. App. 439 (1995), whether compensation 
was warranted to the extent of such aggravation.  Although a 
VA general examination occurred in February 1998, which 
purported to address those issues, the report of the 
examination does not clearly do so, as explained below.  As 
the other medical evidence of record does not clearly speak 
to the foregoing concerns, remand is warranted for a new 
examination and re-adjudication.  38 C.F.R. §§ 19.9, 19.38 
(1998). 

The salient problem with the February 1998 VA examination 
report arises from a comparison of the first diagnosis in the 
report, cervical strain from [an in-service] motor vehicle 
accident (which is already service-connected), with the 
second diagnosis, left upper extremity weakness with 
exacerbation of the cervical strain [emphasis added].  
Specifically, the examiners use of the word with is 
ambiguous.  Did the examiner mean that the left upper 
extremity weakness occurs during flare-ups of the cervical 
strain?  Or, did the examiner mean that the left upper 
extremity weakness exacerbates the service-connected cervical 
strain?  If the examiner meant that the left upper extremity 
weakness occurs during flare-ups, service connection might be 
warranted on a secondary basis for such weakness, rated by 
analogy, e.g., under Diagnostic Code 5293 (intervertebral 
disc syndrome), or otherwise.  If the examiner meant that the 
left upper extremity weakness exacerbates the cervical 
strain, then this needs to be definitively stated.  Although 
the examiner also stated that the weakness and the pain in 
the arms is not due to his service-connected cervical strain, 
but rather his diagnosis of bilateral carpal tunnel 
syndrome, the examiner seemingly contradicted that 
statement by saying, in the next sentence, that the veteran 
states that he has a flare-up of the neck pain at times 
that causes a left upper extremity weakness that is clearly 
different from his ongoing weakness and pain syndrome due to 
the carpal tunnel [emphases added.]  (Although the examiner 
reported that the veteran states that he has such flare-
ups, the examiner accorded enough clinical significance to 
the veterans statement to render an unreserved diagnosis of 
left upper extremity weakness.  See the second diagnosis 
in the February 1998 report.  Thus, the Board interprets the 
examiners conclusion to be that the veteran actually 
experiences a flare-up of neck pain, which causes left upper 
extremity weakness, and which is clearly different from his 
ongoing weakness and pain due to the carpal tunnel syndrome 
(hereinafter CTS).)  Consequently, the Board finds that 
the February 1998 report is unclear as to the nature and 
etiology of the left upper extremity weakness.  Additional 
problems with the report include its failure to express an 
opinion as to whether the CTS bears any relation to service 
or service-connected disability.  The report also ignored the 
questions raised by Allen v. Brown, supra.  For example, 
whether the service-connected disability aggravates the CTS 
which in turn causes the ongoing weakness and pain syndrome.

There are additional reasons for remand, including the need 
to obtain certain treatment records, as follows.  First, the 
record contains several references to the veterans receipt 
of Social Security Administration (SSA) disability benefits, 
see, e.g., the February 1998 VA C&P mental examination 
report, but the RO has not obtained the medical evidence used 
by SSA in its disability determination, notwithstanding that 
such evidence appears pertinent to the question of secondary 
service connection for the left upper extremity problems.  
Such records should be obtained.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Second, certain VA and private 
treatment records regarding the veterans neck, shoulders, 
and upper back need to be obtained, as specified in the 
indented remand instruction paragraphs below.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992); 38 C.F.R. § 3.159 (1998).  
Third, a review of the ROs correspondence with the National 
Personnel Records Center (NPRC) indicates that the RO has not 
requested all of the veterans service medical records, and 
there are no in-service x-ray reports or clinical reports in 
the file.  See VA Form 07-3101 endorsed by NPRC in July 1975.  
This needs to be done. 

Moreover, the service medical records that are in the file 
reflect that the veteran might have experienced a shoulder 
injury at age 14, see the February 1974 report of medical 
history (examiners comments), so the medical examination and 
re-adjudication on remand need to address the questions of 
whether current upper left upper extremity weakness and pain 
is clearly and unmistakably related to a pre-service injury, 
and, if so, whether the disability from the pre-service 
disability was aggravated by military service.  Finally, 
because the November 1989 rating decision included 
degenerative changes to the cervical spine as a feature 
of the veterans service-connected disability, the 
examination and re-adjudication on remand should consider the 
question of secondary service connection for upper extremity 
weakness and pain due to such degenerative changes.

This case is REMANDED for the following actions: 

1.  The RO should take reasonable steps 
to obtain the following VA treatment 
records pertaining to the veterans 
arms, shoulders, cervical spine, and 
upper back:  from VAMC Huntington, West 
Virginia, inpatient and outpatient 
treatment records from March 1974 to 
December 1983 (indicated in the 
veterans February 1984 claim); 
inpatient and outpatient treatment 
records dated from February 1984 to 
February 1995 (indicated in the 
veterans November 1994 Income Net Worth 
and Employment Statement); and from 
April to June 1998 to date (indicated by 
the veterans ongoing treatment, as 
mentioned in the August 1996 VA 
outpatient treatment records, and the 
June 1998 VA memorandum of permanent 
transfer of the claims file to the St. 
Petersburg RO), as well as the second 
(back) page of a March 10, 1996, VA 
outpatient treatment record (mentioned 
on the first page thereof); and, from 
the VA clinic in Riviera Beach, Florida, 
all treatment records dated from July 
1975 to October 1989 (indicated in the 
report of the October 1989 VA C&P 
cervical spine examination).  The RO 
should also take reasonable steps to 
obtain, pursuant to 38 C.F.R. § 3.159, 
the private treatment records of A1A 
Chiropractic Clinic, dated from January 
6, 1989, to October 1989 (indicated in 
the report of the October 1989 VA C&P 
cervical spine examination).  The RO 
should also ask, with the assistance of 
the veteran if necessary, the Social 
Security Administration (SSA) to provide 
the RO with copies of the medical 
evidence SSA used to make its award of 
disability benefits (as mentioned in the 
February 1998 VA C&P mental examination 
report).  The RO should also ask the 
veteran and his representative to better 
identify, by date and location, the VA 
mental health examination report 
mentioned during the November 1995 RO 
hearing [Tr. pp. 12-13], which allegedly 
contained an Axis III diagnosis to the 
effect that the veterans (inaudible) 
was sore due to his service-connected 
neck injury.  If the examination is 
sufficiently identified, then the RO 
should take reasonable steps to obtain a 
copy of the report of such examination.  
All materials obtained should be 
associated with the file. 

2.  The RO should contact the National 
Personnel Records Center (NPRC) and 
request all of the veterans service 
medical records not previously obtained, 
particularly in-service x-ray reports, 
and clinical and hospitalization 
reports, if any.  All materials obtained 
should be associated with the file. 

3.  Thereafter, the RO should schedule 
the veteran for orthopedic and 
neurologic examinations, to determine 
the nature and etiology of any weakness 
and pain of his upper extremities.  The 
examiner(s) should review the claims 
file, examine the veteran, conduct any 
indicated testing, and render complete 
diagnoses of all pathology of his arms 
and shoulders.  The examiner(s) should 
identify the disease(s), if any, 
responsible for the veterans complaints 
of upper extremity weakness and pain in 
his arms.  The examiner(s) should 
express an opinion (or joint opinion, if 
more than one examiner 

is involved) as to the etiology of such 
disease(s), including an opinion as to 
whether it is at least as likely as not 
that any disease found is due to a 
disease or injury incurred in or 
aggravated by service, or the veterans 
already service-connected cervical spine 
strain with degenerative changes.  In 
particular, the examiners should state 
whether the veteran has intervertebral 
disc syndrome, or other neuropathy, of 
any part of his cervical spine, which is 
at least as likely as not due to the 
strain of his cervical spine, taking 
care to note the neurologic deficits and 
other pathology found on the June 1994, 
December 1994, and February 1995 VA 
examination reports.  In doing so, the 
examiner(s) should comment on the 
medical probabilities that the disease 
or injury responsible for any left upper 
extremity weakness and pain clearly pre-
existed service, and, if so, whether it 
is at least as likely as not that the 
pre-service disability was aggravated by 
military service, and if so, to what 
extent.  See the February 1974 in-
service report of medical history 
(noting occasional pain in the veterans 
left shoulder since a motorcycle 
accident at age 14).  If carpal tunnel 
syndrome (CTS) is found, the examiner(s) 
should comment on whether it is at least 
as likely as not that the CTS is due to 
service or service-connected disability.  
Finally, the examiner(s) should express 
an opinion as to whether it is at least 
as likely as not that any disease found 
(CTS for example), if not directly 
attributable to service, has been made 
worse by service-connected disability 
(particularly the veterans service-
connected strain of the cervical spine 
with degenerative changes), and 
indicate, if feasible, 

the extent of such aggravation on a 
percentage basis.  See Allen v. Brown, 7 
Vet. App. 439 (1995).

4.  Thereafter, the RO should take 
adjudicative action on the veterans 
claim of entitlement to service 
connection for a disability manifested 
by weakness and pain in his upper 
extremities.  In doing so, the RO should 
address the presumptions of soundness on 
entry into service and in-service 
aggravation.  If a full grant of service 
connection is not awarded, then the RO 
should address, in light of Allen v. 
Brown, 7 Vet. App. 439 (1995), the 
question of whether the veteran is 
entitled to any additional compensation 
to the extent that any non-service-
connected disability of his upper 
extremities is aggravated by service-
connected disability.  If any benefit 
sought is denied, a supplemental 
statement of the case should be issued 
to the veteran and his representative.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required by the 
veteran until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
